DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the 5th paragraph of page 5, chamfer is used to refer to element 7 while in the 2nd paragraph of page 6 projection is used to refer to element 7.
Appropriate correction is required.
Claim Objections
In regards to claim 13, claim 13 objected to because of the following informalities:
  "chamfer" should be replaced  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, The term "actuation lever is pivotable substantially in parallel with a locking mechanism plane" in claim 9 is a relative term which renders the claim indefinite.  The term "actuation lever is pivotable substantially in parallel with a locking mechanism plane" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
  Additionally, it is unclear if the applicant means the pivot axis is parallel to the locking mechanism plane or if the plane on which the actuation lever pivots is parallel to the locking mechanism plane.  
For the purposes of examination the term substantially parallel has been assumed to mean that the angle between the actuation lever and a locking mechanism plane is closer to being parallel than adjacent (between 0-45 degrees, 0 degrees being fully parallel). Additionally it is assumed the plane on which the actuation lever pivots is parallel to the locking mechanism plane.
In regards to claim 15, claim 15 recites the limitation "the actuation lever includes a projection " in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if this the same projection as the actuation lever projection in claim 1 (line 7).
For the purposes of examination it is assumed that it is referring to the same projection as in claim 1 (line 7).
In regards to claim 16, it is rejected based on its dependency to previously rejected claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Scholz et al. US 20150084351 (hereinafter Scholz). 
In regards to claim 1, Scholz teaches a motor vehicle door latch (para 1), comprising a locking mechanism (fig 1) having a catch (1) and a pawl (2), a pawl spring (12) for acting on the pawl in a closing direction (para 29); and an actuation lever (15 which is a part of 4) for opening the locking mechanism (para 16), the actuation lever being configured for acting on the pawl spring (para 29) and having a projection (10) that interacts with the pawl spring (para 29), wherein the projection acts on the pawl spring only when the pawl has been raised from engagement with the catch (para 29, by removing force from the spring this would happen).  
In regards to claim 4, Scholz teaches the motor vehicle door latch according to claim 1, wherein the pawl spring is a leg spring (para 23).  
In regards to claim 5, Scholz teaches the motor vehicle door latch according to claim 4, wherein one leg of the leg spring is a pawl arm (12, para 29) and another leg of the leg spring is a fastening arm (fig 1).  
In regards to claim 6, Scholz teaches the motor vehicle door latch according to claim 1, wherein the projection is oriented to be perpendicular with respect to an actuation lever plane  (see reference image 1 below).

    PNG
    media_image1.png
    480
    611
    media_image1.png
    Greyscale

Refrence Image 1
In regards to claim 7, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever is an outer actuation lever/ or an inner actuation lever (para 31).
In regards to claim 8, Scholz teaches the motor vehicle door latch according to claim 1 further comprising a tripping lever (9), wherein the actuation lever (15) acts on the locking mechanism by interposition of the tripping lever (para 28).  
In regards to claim 9, in light of previous 112 rejection, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever is pivotable substantially in parallel with a locking mechanism plane in which the locking mechanism is arranged (fig 2).
In regards to claim 10, Scholz teaches the motor vehicle door latch according to claim 1, wherein the actuation lever overlaps the pawl spring at least in part (fig 1).  
In regards to claim 11, Scholz teaches the motor vehicle door latch according to claim 8, wherein the tripping lever is mounted to be coaxial relative to the pawl (fig 1, about 6).  
In regards to claim 12, Scholz teaches the motor vehicle door latch according to claim 1 further comprising an outer door handle configured to initiate movement of the actuation lever (para 16).  
In regards to claim 17, Scholz teaches the motor vehicle door latch according to claim 5, wherein the pawl arm and the fastening arm define an acute angle there between (fig 1).  
In regards to claim 18, Scholz teaches the motor vehicle door latch according to claim 5, wherein the pawl arm is configured to engage an outer periphery of the pawl (fig 1).
Claims 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Scholz. [Note this interpretation of claim 8 is different than previously presented]
In regards to claim 8, Scholz teaches the motor vehicle door latch according to claim 1 further comprising a tripping lever (3), wherein the actuation lever (15) acts on the locking mechanism by interposition of the tripping lever (para 16).  
In regards to claim 13, Scholz teaches the motor vehicle door latch according to claim 8, wherein the actuation lever includes a chamfer (22) that is engageable with the tripping lever (para 34).
In regards to claim 14, Scholz teaches the motor vehicle door latch according to claim 13, wherein the tripping lever has a projection (21) that engages the pawl (para 13).  
In regards to claim 15, In light of previous 112 rejections, Scholz teaches the motor vehicle door latch according to claim 13, wherein the actuation lever includes a projection (10) that engages the pawl spring (para 29) and extends perpendicular relative to a plane of the actuation lever (See reference image 1 above).
In regards to claim 16, In light of previous 112 rejections, Scholz teaches the motor vehicle door latch according to claim 15, wherein the actuation lever (15) is configured to first engage the tripping lever (3) to raise the pawl (8) from engagement with the catch (para 13), and subsequently engage the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bendel 
Clawley et al. EP 1820926 A2 – teaches a similar system.
Wahmann DE 102018126163 A1 – teaches a similar system.
Spurr et al. US 20150097379 A1 – teaches a similar system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675